Case 19-27439-MBK            Doc 234     Filed 10/03/19 Entered 10/03/19 10:20:07                    Desc Main
                                        Document     Page 1 of 10


 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Proposed Counsel to the Debtor and
 Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:                                                Chapter 11

 HOLLISTER CONSTRUCTION                                Case No. 19-27439 (MBK)
 SERVICES, LLC,1
                                                       Proposed Hearing Date: October 8, 2019 at 11:30 a.m.
                          Debtor.


              DEBTOR’S MOTION FOR AN ORDER APPROVING OF A
             SETTLEMENT AND COMPROMISE BY AND AMONG THE
      DEBTOR AND WAYPOINT HACKENSACK URBAN RENEWAL OWNER LLC
         PURSUANT TO FED. R. BANKR. P. 9019 AND FOR THE ASSUMPTION
     AND ASSIGNMENT AND REJECTION OF CERTAIN EXECUTORY CONTRACTS
          The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its

 undersigned proposed counsel, hereby submits this motion (the “Motion”) seeking the entry of

 an order approving of a Settlement and Compromise by and among the Debtor and Waypoint

 Hackensack Urban Renewal Owner LLC (“Waypoint”) pursuant to Fed. R. Bankr. P. 9019 and

 for the assumption and assignment and rejection of certain executory contracts, substantially in

 the form submitted herewith, and represents as follows:



 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/2
 10/03/2019 205056786.1
Case 19-27439-MBK         Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07            Desc Main
                                    Document     Page 2 of 10



                JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

 States District Court for the District of New Jersey entered on July 23, 1984, as amended on

 September 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of 28

 U.S.C. § 157(b)(2).

        2.      Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtor consents to the entry of a final order on the Motion by this Court if it

 is determined that the Court, absent consent of the parties, cannot enter a final order or judgment

 consistent with Article III of the United States Constitution.

        4.      The statutory predicates for the relief requested in this Motion are sections 105(a)

 and 365 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 9019, 6004

 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          BACKGROUND
        5.      On September 11, 2019 (the “Petition Date”), the above-captioned Debtor filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby initiating the

 above-captioned chapter 11 case (the “Chapter 11 Case”). The Debtor continues to operate its

 business as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. No party has requested the appointment of a trustee or examiner and no committee has

 been appointed in this Chapter 11 Case.

        6.      Additional details regarding the Debtor’s business and the facts and circumstances

 supporting the relief requested herein are set forth in the Declaration of Brendan Murray in

 Support of First Day Relief [Docket No. 15].

                          THE DEBTOR’S BUSINESS OPERATIONS

        7.      The Debtor operates a substantial construction business. In calendar year 2018,

 the Debtor collected approximately $292,034,763 in gross revenue. The Debtor depends on

 payments from project owners upon completion of the project and at certain stages of the project.


                                                  -2-
Case 19-27439-MBK            Doc 234     Filed 10/03/19 Entered 10/03/19 10:20:07                    Desc Main
                                        Document     Page 3 of 10



 The Debtor’s receivables from those project owners are assets of the Debtor’s and property of its

 bankruptcy estate. However, if the Debtor cannot finish a project, it may be subject to future

 obligations and additional liabilities.            Further, the Debtor is concerned that various

 subcontractors, materialmen and other suppliers may lien job sites or continue to prosecute their

 construction liens to collect on monies due for pre-petition services and/or goods supplied by

 filing or foreclosing on construction liens against the real property on which the Debtor does or

 did supervise construction and development despite the automatic stay (which may not apply in

 certain circumstances).

         8.       One of the Debtor’s projects that is of particular concern is a construction project

 identified as Waypoint Hackensack located at 435 Main Street, Hackensack, New Jersey (the

 “Project”). Given the work to be completed at the Project, the amount of outstanding pre-

 petition receivables owing to subcontractors and other vendors of the Debtor, and the projected

 income potentially due to the Debtor under its agreement with Waypoint, the Debtor has

 determined this is not an economically viable project on a go forward basis. The Debtor and

 Waypoint engaged in arms-length negotiations in an effort to resolve their dispute concerning the

 Debtor’s performance at the Project. As a result of such negotiations, the Debtor and Waypoint

 have entered into a settlement agreement, a copy of which is attached as Exhibit A (the

 “Settlement Agreement”), which will permit Waypoint to complete the Project in exchange for

 releases and other terms as set forth in the Settlement Agreement.

         9.       Pursuant to the Settlement Agreement,2 the Parties have agreed, inter alia, as

 follows:

                  a.      For the Debtor to assume and assign to Waypoint or its designee all

         subcontractor and third party agreements related to the Project as set forth on the

         schedule attached as Exhibit B. Waypoint will pay the cure costs due.

                  b.      For the rejection of the Debtor’s Project Agreement with Waypoint.

 2
   This Motion contains a summary of the settlement terms only. In the event of any conflict between the terms of
 the Settlement Agreement and this Motion, the Settlement Agreement shall govern.


                                                       -3-
Case 19-27439-MBK         Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07              Desc Main
                                    Document     Page 4 of 10



                c.      The Debtor and Waypoint will mutually release each other (including the

        Debtor’s officers, directors, members and managers) except for their respective

        obligations under the Settlement Agreement.

                d.      Waypoint will indemnify and hold harmless the Debtor from the effective

        date for any failure by Waypoint to fulfill its obligations under the Settlement Agreement,

        and specifically claims related to the contracts to be assumed and assigned to Waypoint.

                                      RELIEF REQUESTED

        10.     By this Motion, the Debtor seeks the entry of an order (i) approving of the

 Settlement Agreement pursuant to Bankruptcy Rule 9019, and (ii) authorizing the assumption

 and assignment of the Debtor’s executory contracts with certain subcontractors and vendors

 listed on the schedule attached as Exhibit B (collectively, the “Contracts”) and rejection of the

 Debtor’s Project Agreement with Waypoint pursuant to section 365 of the Bankruptcy Code.

 Exhibit B also lists the cure amount, if any, due to the non-debtor parties to the Contracts.

                                       BASIS FOR RELIEF
 A.     Approval of the Settlement

        11.     Bankruptcy Rule 9019(a) provides, in pertinent part, that upon a motion, and after

 notice and a hearing, the Court may approve a compromise or settlement. Approval of a

 settlement remains in the sound discretion of the Bankruptcy Court. See In re Neshaminy Office

 Bldg. Assoc., 62 B.R. 798, 803 (E.D. Pa. 1986). In determining whether to approve a settlement,

 the Court should determine whether the proposed settlement is in the best interests of the estate.

 Id. See also, In re Matter of Energy Coop., Inc., 886 F.2d 921, 927 (7th Cir. 1989).

        12.     The Supreme Court has recognized that “in administering a reorganization

 proceeding in an economical and practical manner, it will often be wise to arrange a settlement

 of claims in which there is substantial and reasonable doubts.”          Protective Committee for

 Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (noting that

 “[c]ompromises are ‘a normal part of the process of reorganization.’”) (citation omitted), reh’g

 denied, 391 U.S. 909 (1968).


                                                 -4-
Case 19-27439-MBK         Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07               Desc Main
                                    Document     Page 5 of 10



        13.     Further, the settlement of time-consuming and burdensome litigation, especially

 in the bankruptcy context, is encouraged. See In re Penn Central Transp. Co., 596 F.2d 1102

 (3d Cir. 1979); In re Mavrode, 205 B.R. 716, 719 (Bankr. D.N.J. 1997).

        14.     The Third Circuit, applying TMT Trailer in the context of a settlement pursuant to

 Bankruptcy Rule 9019(a), has set forth four factors to be considered:

                (1) the probability of success in litigation; (2) the likely difficulties
                in collection; (3) the complexity of the litigation involved and the
                expense, inconvenience and delay necessarily attending it; and (4)
                the paramount interest of the creditors.

 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

        15.     In determining whether to approve a settlement, the Bankruptcy Court should not

 substitute its judgment for that of the debtor and the parties. See Neshaminy Office Bldg., 62

 B.R. at 803. The Bankruptcy Court is not to decide the numerous questions of fact or law raised

 by the controversy, but rather should “canvass the issues and see whether the settlement falls

 below the lowest point in the range of reasonableness.” Cosoffi v. Rodman (In re W.T. Grant

 Co.), 699 F.2d 599, 608, 613 (2nd Cir.) (citations omitted), cert denied, 464 U.S. 822 (1983);
 Mavrode, 205 B.R. at 720. Thus, in reaching its decision regarding the approval of the proposed

 compromise this Court need not conclusively determine the claims which are the subject of the

 compromise, nor find that the compromise constitutes the best result obtainable. See W.T. Grant,

 699 F.2d at 613.

        16.     The Debtor respectfully submits that the proposed settlement is fair and prudent,

 is in the best interests of the estate, and falls within the “range of reasonableness.” The Debtor

 lacks the financial wherewithal to complete the Project and the Debtor has determined it is not an

 economically viable project on a go forward basis. Surrendering the Project to the owner,

 Waypoint, and assuming and assigning the Contracts to Waypoint or its designee in exchange for

 a mutual waiver of claims that relieves the Debtor and its estate from go forward liabilities and

 obligations it cannot honor and reduces claims against the estate is beneficial. Likewise, the



                                                  -5-
Case 19-27439-MBK          Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07              Desc Main
                                     Document     Page 6 of 10



 Debtor will reject its Project Agreement with Waypoint because the Debtor will not be doing

 further work on this Project. Thus, the Settlement Agreement will benefit the estate of the

 Debtor and its creditors.    In addition, future proceedings regarding the Debtor’s ability to

 complete the Project – both with Waypoint and the Debtor’s subcontractors engaged at the

 Project - could be protracted and expensive, may require the resolution of complex issues and

 involve substantial uncertainties and risks inherent in litigation.           With these forgoing

 considerations in mind, the Debtor has concluded that the Settlement Agreement is (i) fair and

 equitable, (ii) a reasonable resolution, (iii) in the best interests of the Debtor and its estate, and

 (iv) in the paramount interests of the Debtor’s creditors.

        17.     For the foregoing reasons, the Debtor submits that this Court should approve the

 Settlement Agreement.

        B.      The Assumption and Assignment of the Contracts Should
                Be Authorized Pursuant to Section 365 of the Bankruptcy Code.
        18.     The Debtor also seeks authorization to assume and assign to Waypoint or its

 designee the Contracts listed in Exhibit B attached hereto as part of the Settlement Agreement
 pursuant to section 363 of the Bankruptcy Code. Section 365(a) of the Bankruptcy Code

 authorizes a debtor in possession to assume and assign an executory contract or unexpired lease

 subject to Court approval.      Section 365(b) of the Bankruptcy Court requires a debtor in

 possession to satisfy certain requirements at the time of assumption if a default exists under the

 contract to be assumed.

        19.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

 possession, “subject to the court’s approval, may assume or reject any executory contract or

 unexpired lease of the debtor.” 11 U.S.C. § 365(a). By enacting section 365(a) of the Bankruptcy

 Code, Congress intended to allow a debtor to assume those leases/contracts that benefit the

 estate, and to reject those that are of no value or are burdensome to the estate. See Cinicola v.

 Scharffenberger, 248 F.3d 110, 119 (3d Cir. 2001).




                                                  -6-
Case 19-27439-MBK         Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07              Desc Main
                                    Document     Page 7 of 10



        20.     The Contracts are those executory contacts that are to be assumed by the Debtor

 and assigned to Waypoint or its designee as part of the Settlement Agreement to enable

 Waypoint, the Project owner, to complete the Project. The Debtor further requests that the

 proposed Order provides that the Contracts will be assigned to, and remain in full force and

 effect for the benefit of Waypoint notwithstanding any provisions in the Contracts, including

 those described in sections 365(b)(2) and (f)(l) and (3) of the Bankruptcy Code, that prohibit

 such assignment.

        21.     A debtor’s determination of whether to assume or reject an executory contract or

 unexpired lease is governed by the “business judgment” standard. See In re Market Square Inn,

 Inc., 978 F.2d 116, 121 (3d Cir. 1992) (stating that the resolution of the issue of assumption or

 rejection of a lease “will be a matter of business judgment by the bankruptcy court.”); In re

 Armstrong World Indus., Inc. 348 B.R. 136, 162 (D. Del. 2006) (“Courts have uniformly

 deferred to the business judgment of the debtor to determine whether the rejection of an

 executory contract or unexpired lease is appropriate under section 365(a) of the Bankruptcy

 Code.”); In re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (stating that a

 debtor’s decision to assume or reject executory contracts is governed by the business judgment

 standard and can only be overturned if the decision was a product of bad faith, whim, or caprice).

 See also Sharon Steel v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39-40 (3d Cir. 1989)

 (finding the bankruptcy court properly granted the debtor’s motion to reject the agreement upon

 a finding that rejection would benefit the estate).

        22.     Upon finding that a debtor has exercised sound business judgment in determining

 that the assumption or rejection of an unexpired lease or executory contract is in the best interests

 of the debtor, its creditors, and all parties in interest, the court should approve such assumption

 or rejection under section 365(a). See In re Fed. Mogul Global, Inc., 293 B.R. 124, 126 (D. Del.

 2003) (“The business judgment test dictates that a court should approve a debtor’s decision to

 reject a contract unless that decision is the product of bad faith or a gross abuse of discretion.”);

 Armstrong World Indus., 348 B.R. at 162 (same). As such, when applying the business judgment


                                                  -7-
Case 19-27439-MBK         Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07              Desc Main
                                    Document     Page 8 of 10



 rule, courts show great deference to a debtor’s decision-making. See In re Crystalin, L.L.C., 293

 B.R. 455, 464 (B.A.P. 8th Cir. 2003) (finding that the court need not “place itself in the position

 of the trustee or the debtor-in-possession”) (citations omitted); Summit Land Co. v. Allen (In re

 Summit Land Co.), 13 B.R. 310, 315 (Bankr. D. Utah 1981) (“court approval under Section

 365(a), if required, except in extraordinary situations, should be granted as a matter of course”).

        23.     Moreover, a debtor may assign an executory contract or unexpired lease if (i) the

 contract was assumed in accordance with the terms of section 365(b) of the Bankruptcy Code,

 and (ii) adequate assurance of future performance is provided. 11 U.S.C. § 365(f)(2). What

 constitutes adequate assurance of future performance is a fact-sensitive inquiry based on the

 circumstances of each case. See In re Carlisle Homes, Inc., 103 B.R. 524, 538 (Bankr. D.N.J.

 1988). “The phrase ‘adequate assurance of future performance’ … is to be given a practical,

 pragmatic construction … [and] the required assurance will fall considerably short of an absolute

 guarantee of performance.”      Id. (citations omitted). Waypoint is responsible for providing

 evidence of “adequate assurance of future performance” to the extent required in connection with

 the assumption and assignment of the Contracts under the Settlement Agreement, and Waypoint

 will pay any cure amount due to the non-debtor parties to the Contracts, which amounts are set

 forth on Exhibit B, unless the non-debtor party agrees to a reduction or waiver of the cure

 amount.

        24.     By the Motion, the Debtor seeks to assume and assign the Contracts, which are

 the subcontractor and vendor agreements for the Project, so Waypoint or its designee can

 complete the Project. Assumption and assignment is necessary to enable Waypoint to efficiently

 complete the Project as part of the Settlement Agreement whereby Waypoint is waiving any

 claims it has against the Debtor and its estate. Thus, the assumption and assignment of the

 Contracts to Waypoint or its designee pursuant to the Settlement Agreement is a reasonable

 exercise of the Debtor’s business judgment.

        25.     The Debtor also seeks to reject its Project Agreement with Waypoint because, as a

 result of the Settlement Agreement, the Debtor will no longer be performing on this Project.


                                                 -8-
Case 19-27439-MBK        Doc 234    Filed 10/03/19 Entered 10/03/19 10:20:07             Desc Main
                                   Document     Page 9 of 10



 Thus, rejection of the Debtor’s Project Agreement with Waypoint is a reasonable exercise of the

 Debtor’s business judgment.

                    WAIVER OF BANKRUPTCY RULES 6004 AND 6006

        26.     The Debtor seeks a waiver of (i) the notice requirements under Bankruptcy Rules

 6004(a) and 6006(c), and (ii) the stay of any order under Bankruptcy Rules 6004(h) and 6006(d),

 to the extent they are applicable, because the relief requested herein is necessary to avoid

 immediate and irreparable harm to the Debtor, its estate and creditors.

                           WAIVER OF MEMORANDUM OF LAW
        27.     The Debtor respectfully requests that the Court waive the requirement to file a

 separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

 which the Debtor relies is set forth herein and the Motion does not raise any novel issues of law.

                                     NO PRIOR REQUEST

        28.     No prior request for the relief sought in this Motion has been made to this or any

 other court.

                                             NOTICE

        29.     Notice of this Motion has been given to (i) the Office of the United States Trustee

 for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102; (ii) counsel

 for PNC Bank, the Debtor’s secured lender, Duane Morris LLP, 30 South 17th Street,

 Philadelphia, PA 19103-4196, Attention: James J. Holman; (iii) the Internal Revenue Service,

 2970 Market Street, Mail Stop 5-Q30.133, Philadelphia, PA 19104-5016; (iv) the Office of the

 United States Attorney, 970 Broad Street, Suite 700, Newark, NJ 07102; (v) the New Jersey

 Division of Taxation Compliance and Enforcement - Bankruptcy Unit, 50 Barrack Street, 9th

 Floor, Trenton, NJ 08695; (vi) the Office of the Attorney General of the State of New Jersey,

 Division of Law, Richard J. Hughes Justice Complex, 25 Market Street, Trenton, NJ 08625; (vii)

 the Pennsylvania Department of Revenue, Bankruptcy Division, P.O. Box 2809467, Harrisburg,

 PA 17128-0946; (viii) Commonwealth of Pennsylvania Office of Attorney General, 16th Floor,

 Strawberry Square, Harrisburg, PA 17120; (ix) New York State Department of Taxation and


                                                 -9-
Case 19-27439-MBK         Doc 234 Filed 10/03/19 Entered 10/03/19 10:20:07                Desc Main
                                 Document    Page 10 of 10



 Finance, Attention: Office of Counsel, Building 9, W A Harriman Campus, Albany NY 12227;

 (x) New York State Office of Attorney General, The Capitol, Albany, NY 12224-0341; (xi) the

 Debtor’s twenty largest unsecured creditors; (xii) all parties that have requested to receive notice

 pursuant to Bankruptcy Rule 2002; (xiii) counsel to Waypoint; and (xiv) the non-debtor parties

 to the Contracts. In light of the nature of the relief requested herein, the Debtor respectfully

 submits that no other or further notice is required.

                                           CONCLUSION

        WHEREFORE, the Debtor respectfully requests that the Court enter an order, in the

 form submitted herewith, (i) approving of the Settlement Agreement and authorizing and

 directing the Debtor to perform its obligations under the Settlement Agreement; (ii) authorizing

 the Debtor to assume and assign the Contracts to Waypoint or its designee; (iii) authorizing the

 Debtor to reject its Project Agreement with Waypoint; and (iv) granting the Debtor such other

 and further as the Court deems just and equitable.

 Dated: October 3, 2019                         Respectfully submitted,

                                                LOWENSTEIN SANDLER LLP

                                                /s/ Kenneth A. Rosen
                                                Kenneth A. Rosen, Esq.
                                                Bruce Buechler, Esq.
                                                Joseph J. DiPasquale, Esq.
                                                Mary E. Seymour, Esq.
                                                Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                                Arielle B. Adler, Esq.
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068
                                                (973) 597-2500 (Telephone)
                                                (973) 597-2400 (Facsimile)
                                                krosen@lowenstein.com
                                                bbuechler@lowenstein.com
                                                jdipasquale@lowenstein.com
                                                mseymour@lowenstein.com
                                                jkimble@lowenstein.com
                                                aadler@lowenstein.com
                                                Proposed Counsel to the Debtor and
                                                Debtor-in-Possession


                                                 -10-
